DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed June 29, 2022.
Status of Claims
1.	Claims 18-28 are pending and currently under consideration for patentability.
	Claim 28 is newly added as of the June 29, 2022 claim amendments.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on June 26, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendments
3.	Claims 18 and 19 have been amended to successfully cure the defects that lead to rejections under 35 USC §112; accordingly, the previously applied 35 USC §112 rejections and claim interpretations have been withdrawn.

Response to Arguments
4.	 Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive.
	With regard to applicant’s argument that the cited Timms reference, even if modified according to the disclosures within the Riley and Stroebech references, fails to teach or suggest a receptacle having an exposed perimeter surface formed by opposing major external surfaces and opposing minor external surfaces; where the receptacle contains an enzyme neutralizer that is adapted to be released from the exposed perimeter surface of the receptacle to neutralize stomal output in the body waste collecting bag as required by the claims as presently amended, examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Timms clearly discloses an embodiment (Fig. 2B) wherein the deodorizer device (30) is shown without a mesh or vented film (18), including a receptacle (16) having an exposed perimeter surface formed by opposing major external surfaces and opposing minor external surfaces ([0031]; [0037-0038]; Fig. 2B); where the receptacle (16) contains a neutralizer (deodorizer; abstract; [0003]; [0017]) that is adapted to be released from the exposed perimeter surface of the receptacle (16;  “slowly diffusing”; [0017]; or “openings configured to allow the deodorizing fluid to move from the carrier 16 into the effluent (not shown)”; [0025]) to neutralize stomal output (bacterial growth and odors; [0002]) in the body waste collecting bag (10; [0021-0023]; [0025]; [0030]).  However, Timms and Riley fail to explicitly disclose that the receptacle contains an enzyme neutralizer. Stroebech discloses an adhesive wafer with an enzyme neutralizer matrix (abstract; col. 1, line 66-col. 2, line 9), wherein clay and potato protein are disclosed as an enzyme neutralizer being utilized for neutralizing stomal output (col. 3, lines 25-31; claim 9). Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the neutralizer disclosed by Timms in view of Riely to be clay, or potato protein, enzyme neutralizer, similar to that disclosed by Stroebech, in order to utilize well known protease inhibiting neutralizers, as suggested by Stroebech in column 3, lines 25-31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Timms (US PGPUB 2014/0257215) in view of Riely (US 3,690,320) in view of Stroebech (US 11,278,640).

6.	With regard to claim 18, Timms discloses an ostomy appliance system (Fig. 1; abstract; [0002]) comprising: a body waste collecting bag (conventional two-piece ostomy pouch, 10; [0017]; [0019]; well-known to include an adhesive base plate) attachable to skin of a user and includes a hole (first opening, 13) adapted to receive a stoma ([0017]; [0020]); wherein the body waste collecting bag comprising a proximal wall sealed to a distal wall (two-piece ostomy pouch; [0019]) to form an interior surface (12) of the body waste collecting bag (10; Fig. 1), where the proximal and distal walls form an inlet opening (13; [0017]; [0020]); and a dispenser (deodorizer device, 30) provided separate from the body waste collecting bag (10; Figs. 2A-C; [0021]; [0026]), with the dispenser (30) attachable (via exposed fastener, 21) to an interior surface (12) of the body waste collecting bag (10; [0028]), where the dispenser (30) comprises a receptacle (carrier, 16 and base substrate, 15; [0023]); wherein the receptacle (16) has an exposed perimeter surface formed by opposing major external surfaces and opposing minor external surfaces ([0031]; [0037-0038]; Fig. 2B); where the receptacle (16) contains a neutralizer (deodorizer; abstract; [0003]; [0017]) that is adapted to be released from the exposed perimeter surface of the receptacle (16;  “slowly diffusing”; [0017]; or “openings configured to allow the deodorizing fluid to move from the carrier 16 into the effluent (not shown)”; [0025]) to neutralize stomal output (bacterial growth and odors; [0002]) in the body waste collecting bag (10; [0021-0023]; [0025]; [0030]). 
	While Timms discloses that the body waste collecting bag (10) may be a conventional two-piece ostomy pouch system ([0019]), Timms fails to explicitly disclose a base plate comprising an adhesive attachable to the skin of a user; and the proximal wall including the inlet opening.
	However, Riely discloses an ostomy bag and deodorizing packet therefore (abstract), including an ostomy appliance system (Figs. 1, 3-6) comprising: a base plate (thin, essentially planar connecting member, 13) comprising an adhesive (gasket, 43; Figs. 3-4; col. 4, lines 43-50; col. 5, line 53 - col. 6, line 29), where the adhesive (43) is attachable to skin (33a) of a user and includes a hole (circular inlet opening, 12) adapted to receive a stoma (ostomy orifice, 160; col. 6, lines 15-29; col. 9, lines 34-48); a body waste collecting bag (ostomy bag, 10) comprising a proximal wall (11) sealed to a distal wall (11a) to form an interior surface of the body waste collecting bag (10), where the proximal wall (11) includes the inlet opening (circular conduit, 34; col. 5, line 63 - col. 6, line 14).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the body waste collecting bag disclosed by Timms, to include an adhesive base plate and opening in the proximal wall for accommodating a stoma, similar to that disclosed by Riely, in order to utilize well-known ostomy pouch gaskets for providing a suitable, tight and effective sealing means between the bag and the stoma, as suggested by Riely in column 2, lines 33-50.
	With further regard to claims 18, 26 and 27, Timms and Riley fail to explicitly disclose that the receptacle contains an enzyme neutralizer comprised of a clay or potato protein. 
Stroebech discloses an adhesive wafer with an enzyme neutralizer matrix (abstract; col. 1, line 66-col. 2, line 9), wherein clay and potato protein are disclosed as an enzyme neutralizer being utilized for neutralizing stomal output (col. 3, lines 25-31; claim 9). 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the neutralizer disclosed by Timms in view of Riely to be clay, or potato protein, enzyme neutralizer, similar to that disclosed by Stroebech, in order to utilize well known protease inhibiting neutralizers, as suggested by Stroebech in column 3, lines 25-31.

7.	With regard to claim 19, Timms discloses that the dispenser (30) comprises a flange (fastener, 21) coupled to the receptacle (15, 16, 18), and the flange (21) comprises means for attaching the dispenser (30) to the interior surface (12) of the body waste collection bag (10; Figs. 1, 2A, [0027-0028]).

8.	With regard to claim 20, Timms discloses that the receptacle (15, 16, 18) comprises a bag (mesh, porous film, 18), with the bag (18) containing the neutralizer (within 15, 16; [0025]; [0026]; [0028]).

9.	With regard to claims 21-23, Timms discloses that the receptacle (15, 16, 18) comprises foam (absorbent pad, 15) that is infused with the neutralizer ([0023]) and a sheet (18) disposed over the foam (Figs. 1, 2A; [0003]; [0017]; [0023]; [0025]).

10.	With regard to claim 24, Timms discloses that the dispenser (30) and the receptacle (15, 16, 18) are provided as a bulk mass of material, with the bulk mass of material comprising the neutralizer ([0003]; [0017]; [0023]; [0025]).

11.	With regard to claim 25, Timms discloses that the dispenser (30) comprises a pocket on an exterior surface of the dispenser ([0032-0034]), with the pocket adapted to allow the user to manually attach the dispenser (30) to the interior surface (12) of the body waste collecting bag (10; [0021]; [0026]; [0028]).

12.	With regard to claim 28, Timms discloses that the receptacle (16) comprises a bag (mesh or porous film, 18) attached to hang from a proximal wall on the interior surface (12) of the body waste collection bag (10; Figs. 1, 2A; [0025-0026]).

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781